Citation Nr: 1418223	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for erectile dysfunction to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the Board remanded this claims for additional development. Development has been completed and the case has been returned to the Board for appellate consideration.

The Veteran testified at a Travel Board hearing in front of the undersigned in November 2010.  A transcript of the hearing is associated with the claims file


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has erectile dysfunction as a result of his service connected PTSD.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.304(f)(2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that his erectile dysfunction is secondary to treatment for service-connected PTSD, and more specifically, that his erectile dysfunction is caused by the medication taken to treat his service-connected PTSD.

The Veteran has a current diagnosis of erectile dysfunction.  See November 2009 VA examination.  The Veteran is service connected for PTSD.  Therefore, the remaining issue is whether there is medical evidence of a nexus between the service-connected disease or injury and the current disability.  

The record contains both positive and negative evidence regarding a nexus between the Veteran's medication taken to treat his PTSD and his erectile dysfunction.  Although a negative VA opinion was provided regarding a nexus in November 2009 and March 2011 by the same VA examiner, positive evidence includes a letter from a private physician, VA treatment records and lay statements and internet articles submitted by the Veteran.  A September 2009 letter from the Veteran's private physician stated that a side effect of the Veteran's Seroquel medication that he had been on for "some time" was erectile dysfunction.  VA treatment records indicate the Veteran was told by a physician that citalopram may cause him sexual side effects including a decreased sexual libido, erection and ejaculation.  See e.g. July 24, 2008 and March 21, 2008 VA treatment records.  Further, a medical professional from a May 5, 2008 VA treatment record opined that various factors including medications may have played a part in causing his erectile dysfunction.  The Veteran is not competent to provide opinions regarding the etiology of his erectile dysfunction, but he is competent to report he did not have erectile dysfunction problems prior to taking the medications for PTSD.  The Veteran additionally submitted an April 2008 online response from a website physician who stated sexual dysfunction such as low sex drive, trouble with erections and trouble reaching orgasms occurred in fifty percent or more of individuals who take selective serotonin reuptake inhibitors (SSRIs), which is one of the types of medication he is on.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER

Service connection for erectile dysfunction as secondary to his service-connected PTSD is granted. 



____________________________________________
J. K. Barone
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


